DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branson (2016/0055744).
Regarding applicant claim 1, Branson discloses a method comprising: 
(a) receiving indications of characteristics of vehicles that are approaching to a particular intersection ([0195] “various types of information about the vehicle”); 
(b) based on said characteristics, determining a priority score for each vehicle of said vehicles ([0104] “various vehicles and traffic control mechanisms are active in the transit system”); 
(c) determining an aggregated priority score for each arm of said particular intersection ([0105] “efficiency improvements of the stoplight state changes can be immediately achieved” [0177] “goodness score”); 

	Regarding applicant claim 2, Branson discloses wherein the priority score for each vehicle is determined based on the number of occupants that is identified to be occupying said vehicle ([0119] “occupant count”).
	Regarding applicant claim 3, Branson discloses wherein the priority score for each vehicle is determined based on the type of occupants that is identified to be occupying said vehicle ([0119] “occupant count”).
	Regarding applicant claim 4, Branson discloses wherein the priority score for each vehicle is determined based on the type of occupants that is identified to be occupying said vehicle; wherein said type of occupants is identified to be: school students transported in a school-bus ([0082] “vehicle may be any sort of vehicle that travels through the transit system, such as a car, a truck, a private bus, a public transit bus”).
	Regarding applicant claim 5, Branson discloses wherein the priority score for each vehicle is determined based on the type of occupants that is identified to be occupying said vehicle; wherein said type of occupants is identified to be: occupants of an ambulance ([0181] “emergency services and/or law enforcement”).
Regarding applicant claim 6, Branson discloses wherein the priority score for each vehicle is determined based on a type of cargo that is transported by said vehicle ([0195] “vehicle information may include various types of information about the vehicle”).
	Regarding applicant claim 7, Branson discloses wherein the priority score for each vehicle is determined based on a type of cargo that is transported by said vehicle; wherein said type of cargo is identified to be: Hazardous Material (Haz-Mat) cargo ([0195] “vehicle information may include various types of information about the vehicle”).
	Regarding applicant claim 8, Branson discloses wherein the priority score for each vehicle is determined based on the type of energy that is consumed by said vehicle ([0148] “location, velocity, and fuel consumption information”)
	Regarding applicant claim 9, Branson discloses wherein the priority score for each vehicle is determined based on the type of energy that powers said vehicle; wherein the type of energy is identified to be: electric energy; wherein a determination that a particular vehicle is powered by electric energy triggers an increase in the priority score for said particular vehicle as an incentive to electric-power vehicles. ([0195] “vehicle information may include various types of information about the vehicle”).
	Regarding applicant claim 10, Branson discloses wherein the priority score for each vehicle is determined based on the type of energy that powers said vehicle; wherein the type of energy is identified to be: gasoline-based energy; wherein a determination that a particular vehicle is powered by gasoline-based energy triggers an increase in the priority score for said particular vehicle in order to enable rapid removal of said particular vehicle from said particular intersection ([0148] “location, velocity, and 
	Regarding applicant claim 11, Branson discloses wherein step (a) comprises: determining the characteristics of said vehicles by (i) capturing images of said vehicles approaching said particular intersection, and (ii) performing image analysis of said images to extract from them vehicular characteristics ([0185] “camera, image sensor”).
	Regarding applicant claim 12, Branson discloses wherein step (a) comprises: determining the characteristics of said vehicles by (i) capturing images of said vehicles approaching said particular intersection, and (ii) performing image analysis of said images, wherein said image analysis comprises at least counting the number of occupants in each of said vehicles ([0120]; [0179]).
	Regarding applicant claim 13, Branson discloses wherein step (a) comprises: determining the characteristics of said vehicles by (i) capturing images of said vehicles approaching said particular intersection, and (ii) performing image analysis of said images, wherein said image analysis comprises at least performing Optical Character Recognition (OCR) analysis of a label that appears on at least one of said vehicles to determine vehicular type or vehicular characteristics ([0086]-[0088] “vehicle information”).
	Regarding applicant claim 14, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the vehicular type of said vehicle ([0187] “transmit/receive functions for the mobile device… wireless”).
Regarding applicant claim 15, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the vehicular type of said vehicle; wherein said wireless communication signal is received at said traffic light directly from said vehicle via a direct Vehicle-to-Infrastructure wireless communication link ([0187]).
	Regarding applicant claim 16, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the vehicular type of said vehicle; wherein said wireless communication signal is received at a remote server, that is located away from said traffic light, and which determines the priority score for said particular vehicle, and which transmits the priority score to the traffic light ([0092]; [0187]-[0192]).
	Regarding applicant claim 17, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the current number of occupants of said vehicle ([0127]-[0128]; [0192]-[0193]).
	Regarding applicant claim 18, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the current number of occupants of said vehicle; wherein said wireless communication signal is received at said traffic light directly from said vehicle via a direct Vehicle-to-Infrastructure wireless communication link ([0092]; [0187]).
Regarding applicant claim 19, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the current number of occupants of said vehicle; wherein said wireless communication signal is received at a remote server, that is located away from said traffic light, and which determines the priority score for said particular vehicle, and which transmits the priority score to the traffic light ([0092]; [0187]).
	Regarding applicant claim 20, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the type of cargo that is currently transported in said vehicle ([0086]-[0087]; [0092]; [0187]). 
	Regarding applicant claim 21, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the type of cargo that is currently transported in said vehicle; wherein said wireless communication signal is received at said traffic light directly from said vehicle via a direct Vehicle-to-Infrastructure wireless communication link ([0086]-[0087]; [0092]; [0187]).
	Regarding applicant claim 22, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the type of cargo that is currently transported in said vehicle; wherein said wireless 
	Regarding applicant claim 23, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the type of occupants that are currently transported in said vehicle ([0086]-[0087]; [0092]; [0187]).
	Regarding applicant claim 24, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the type of occupants that are currently transported in said vehicle; wherein said wireless communication signal is received at said traffic light directly from said vehicle via a direct Vehicle-to-Infrastructure wireless communication link ([0086]-[0087]; [0092]; [0187]).
	Regarding applicant claim 25, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the type of occupants that are currently transported in said vehicle; wherein said wireless communication signal is received at a remote server, that is located away from said traffic light, and which determines the priority score for said particular vehicle, and which transmits the priority score to the traffic light ([0086]-[0087]; [0092]; [0187]).
Regarding applicant claim 26, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the number of current occupants in said vehicle as determined based at least on seat weight-sensors located under seats within said particular vehicle ([0120] “seat occupancy sensors may be used to determine the number of seats occupied in the vehicle”).
	Regarding applicant claim 27, Branson discloses wherein step (a) comprises: determining the characteristics of at least one particular vehicle, based on a wireless communication signal that is received from said particular vehicle and which indicates the number of current occupants in said vehicle as determined based at least on closure status of seat-belts that are located within said particular vehicle ([0120]).
	Regarding applicant claim 28, Branson discloses wherein step (d) comprises: based on the aggregated priority score determined in step (c) for each arm of said particular intersection, dynamically extending by N seconds the green-light period of a particular arm of said particular intersection; wherein N is a positive number ([0104]).
	Regarding applicant claim 29, Branson discloses wherein step (d) comprises: based on the aggregated priority score determined in step (c) for each arm of said particular intersection, dynamically extending by N percent the green-light period of a particular arm of said particular intersection; wherein N is a positive number ([0104]).
	Regarding applicant claim 30, Branson discloses wherein step (d) comprises: based on the aggregated priority score determined in step (c) for each arm of said particular intersection, determining to change at least one arm of said particular 
	Regarding applicant claim 31, Branson disclose wherein the method receives data about vehicles approaching multiple intersections, and determines the green-light allocation of a particular intersection based on said data about vehicles approaching to multiple intersections ([0104]-[0106]).
	Regarding applicant claim 32, Branson discloses a non-transitory storage medium having stored thereon instructions, that when executed by a machine, cause said machine to perform a method comprising: 
(a) receiving indications of characteristics of vehicles that are approaching to a particular intersection ([0195] “various types of information about the vehicle”); 
(b) based on said characteristics, determining a priority score for each vehicle of said vehicles ([0104] “various vehicles and traffic control mechanisms are active in the transit system”); 
(c) determining an aggregated priority score for each arm of said particular intersection ([0177] “goodness score”); 
(d) based on the aggregated priority score determined in step (c) for each arm of said particular intersection, dynamically determining a green-light period to be allocated by a traffic light of said particular intersection, and commanding said traffic light to deploy said green-light period ([0105] “a stop state for the stoplight produces a total wait time for the transit system of two vehicles”).

Regarding applicant claim 33, Branson discloses a non-transitory storage medium having stored thereon instructions, that when executed by a machine, cause said machine to perform a method comprising: 
(a) receiving indications of characteristics of vehicles that are approaching to a particular intersection ([0195] “various types of information about the vehicle”); 
(b) based on said characteristics, determining a priority score for each vehicle of said vehicles ([0104] “various vehicles and traffic control mechanisms are active in the transit system”); 
(c) determining an aggregated priority score for each arm of said particular intersection ([0177] “goodness score”); 
(d) based on the aggregated priority score determined in step (c) for each arm of said particular intersection, dynamically determining a green-light period to be allocated by a traffic light of said particular intersection, and commanding said traffic light to deploy said green-light period ([0105] “a stop state for the stoplight produces a total wait time for the transit system of two vehicles”). 
Regarding applicant claim 34, Branson discloses wherein the traffic light controller is co-located with said traffic light at said particular intersection ([0105] “a stop state for the stoplight produces a total wait time for the transit system of two vehicles”).
Regarding applicant claim 35, Branson discloses wherein the traffic light controller is located away from said traffic light and away from said particular intersection, and transmits information and commands to said traffic light via a communication link ([0105] “efficiency improvements of the stoplight state changes can be immediately achieved”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661